UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6695


CHARLES ROBERT BAREFOOT, JR.,

                Petitioner - Appellant,

          v.

SARAH REVELL; ERIC HOLDER,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-hc-02091-D)


Submitted:   September 16, 2010            Decided:   October 7, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Robert   Barefoot,    Jr.,      a    federal       pre-trial

detainee, appeals the district court’s order denying relief on

his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition and the

order denying his motion for reconsideration.                    We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                    See Barefoot v.

Revell, No. 5:09-hc-02091-D (E.D.N.C. Feb. 18, 2010; Apr. 5,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented       in     the    materials

before   the   court   and   argument    would   not       aid    the    decisional

process.

                                                                           AFFIRMED




                                     2